UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4950



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


CARLOS RIVERA-CRUZ,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. David A. Faber, Chief
District Judge. (CR-03-286)


Submitted:   February 28, 2006            Decided:   March 20, 2006


Before MICHAEL and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Mary Lou Newberger, Federal Public Defender, Jonathan D. Byrne,
Appellate Counsel, Edward H. Weis, Assistant Federal Public
Defender, Charleston, West Virginia, for Appellant. Charles T.
Miller, Acting United States Attorney, Karen B. George, Assistant
United States Attorney, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Carlos Rivera-Cruz appeals his twelve-month sentence

imposed following his guilty plea to one count of making a false

statement in an application for a passport, in violation of 18

U.S.C.A. § 1542 (West Supp. 2005).            For the reasons discussed

below, we affirm.

           Rivera-Cruz first contends that the district court erred

in sentencing him without an interpreter present.                   Because he

failed to object to his sentencing hearing on this ground, we

review for plain error.           See Fed. R. Crim. P. 52(b); United

States v. Olano, 507 U.S. 725, 731-32 (1993).

           Pursuant    to   the    Court   Interpreter’s     Act,   28   U.S.C.

§ 1827(d)(1) (2000), the district court must utilize the services

of an interpreter if the court determines that a party “speaks only

or primarily a language other than the English language . . . so as

to   inhibit   such   party’s     comprehension   of   the   proceedings    or

communication with counsel or the presiding judicial officer.” The

record in this case reveals that Rivera-Cruz both understands and

speaks English and that his comprehension of the proceedings was

not inhibited by any language problem.*


      *
      We note that an interpreter was present at Rivera-Cruz’s Fed.
R. Crim. P. 11 colloquy and at his initial sentencing hearing.
Rivera-Cruz declined, however, to utilize the interpreter’s
services except for a brief statement that he made to the district
court at the end of the initial sentencing hearing because he was
reportedly “too shy” to address the court himself. Although we
have considered the fact that an interpreter remained on hand in

                                     - 2 -
          Although Rivera-Cruz claims that the district court erred

in failing to make even an inquiry at sentencing into the possible

need for an interpreter, we conclude that such an inquiry was

unnecessary given Rivera-Cruz’s past assurances that he could

understand the proceedings in English, his apparent understanding

of those proceedings, and the district court’s prior inquiries into

Rivera-Cruz’s competency in English.    See United States v. Black,

369 F.3d 1171, 1175 (10th Cir. 2004) (finding district court did

not err in failing to inquire into the need for an interpreter

where there was no indication that any communication difficulties

were apparent to the district court); United States v. Perez, 918

F.2d 488, 490 (5th Cir. 1990) (holding that once a magistrate

inquired into defendant’s English speaking abilities and determined

that defendant was competent to proceed in English, district court

was not required to repeat such inquiries). We therefore find that

the district court did not err in conducting the sentencing hearing

without an interpreter present.

          Rivera-Cruz   challenges    the   reasonableness   of   his

sentence, contending that it is greater than necessary to comply

with the factors set forth in 18 U.S.C.A. § 3553(a)(2) (West 2000



the prior proceedings, we find that the transcript of the Rule 11
colloquy clearly reveals that Rivera-Cruz is sufficiently
proficient in English. Rivera-Cruz never utilized the services of
his interpreter at the colloquy, he asked that the proceedings be
conducted in English, and he was able to understand and answer
fairly complex legal questions posed by the court.

                              - 3 -
& Supp. 2005). We find, however, that the district court sentenced

Rivera-Cruz only after appropriately considering and examining the

sentencing guidelines and the § 3553(a) factors, as instructed by

United States v. Booker, 543 U.S. 220 (2005).         The court then

sentenced Rivera-Cruz within the applicable guideline range and

well below the ten-year statutory maximum.        We cannot conclude

under these circumstances that Rivera-Cruz’s twelve-month sentence

is unreasonable.   See United States v. Green,      F.3d     ,     , 2006

WL 267217, at *5 (4th Cir. Feb. 6, 2006) (finding that a sentence

imposed   within   a   properly    calculated   guidelines   range    is

presumptively reasonable).

             Accordingly, we affirm Rivera-Cruz’s sentence.           We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                 AFFIRMED




                                  - 4 -